SCOTLAND, P. J., Concurring. —
The Public Safety Officers Procedural Bill of Rights Act (POBRA; Gov. Code, § 3300 et seq.) requires that peace officers employed by state and local governments must be provided with procedural rights and protections when they are subjected to investigation, interrogation, or discipline.
In this case, both the Commission on State Mandates and the trial court concluded that as to local school districts and special districts which are permitted by statute, but not required, to employ peace officers, the requirements of POBRA are a reimbursable mandate within the meaning of article xni B, section 6 of the California Constitution, which compels the state to bear the costs of new mandates imposed on local governments.
The Commission on State Mandates reasoned that finding POBRA requirements are not reimbursable mandates would conflict with various laws that require local districts to provide safe school environments for students.
*1369The trial court held the state must reimburse local school districts and special districts for the cost of POBRA requirements because, “[a]s a practical matter, the establishment of a police department and the employment of peace officers by school districts, community college districts and other local agencies is not an optional program . . “they do not have a genuine choice of alternative measures that meet their agency-specific needs for security and law enforcement, such as a large urban school district’s need for security and police officers to supplement city police or a municipal water district’s need for park rangers with the authority and powers conferred upon peace officers to issue citations and make arrests in district recreational facilities.”
My colleagues disagree with the commission and the trial court. They conclude that because the local districts are not required to employ peace officers, and since there was no showing that exercising the authority to hire peace officers is the only reasonable means to carry out the districts’ core mandatory functions, POBRA is not a reimbursable mandate as to those districts.
My instinct tells me the trial court was right in concluding that, even if such local districts are not compelled by law to hire peace officers to perform the districts’ core functions, they must do so “as a practical matter.” However, instinct is insufficient to support a legal conclusion.
As the Department of Finance points out, the administrative record “is silent concerning the law enforcement needs and practices of [K-12] school districts and special districts,” and there is “no evidence showing that K-12 school districts cannot meet the safe schools requirement by relying on or contracting with city and county law enforcement.” Indeed, as the department notes, the trial court “correctly observed that one could not know, ‘based on facts in this administrative record[,] that there is any law enforcement problem in any school in the State or the police have failed to provide adequate police services.’ ”
In sum, the department persuasively argues: “Although state law authorizes these districts to hire peace officers, it does not require them to do so. Neither does state law penalize the districts in any way if they decide not to hire peace officers. Thus, state law does not legally or practically compel the districts to hire peace officers. And the districts are not entitled to reimbursement merely because their discretionary decision to hire officers triggers [POBRA]-related costs.”
*1370Accordingly, I agree with my colleagues that the California Supreme Court precedent discussed in their opinion compels us to conclude that local districts’ compliance with POBRA as to peace officers they employ is not a reimbursable state mandate because such districts are not required by law to employ peace officers and there is nothing in the record to support a finding that they are “practically” required to establish police departments and hire peace officers. Therefore, I concur in the opinion.